Name: Commission Regulation (EEC) No 341/86 of 17 February 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 2. 86 Official Journal of the European Communities No L 41 /5 COMMISSION REGULATION (EEC) No 341/86 of 17 February 1986 on the supply of various lots of butteroil as food aid general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (6), amended by Regulation (EEC) No 1886/83 (^ ; whereas , in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas, by Article 394 of the Act of Accession of Spain and Portugal, application to the new Member States of the Community rules introduced for the production of and trade in agricultural products, and for trade in certain processed agricultural products, is postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (3), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 3768/85 (*), and in particular Article 6 (7) thereof, Whereas, following the taking of a number of Decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 650 tonnes of butteroil to be supplied fob, cif or free at destination ; Whereas, therefore , supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance, with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 February 1986. For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 124, 11 . 5 . 1984, p. 1 . (3) OJ No L 54, 23 . 2. 1985, p. 2. h) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 362, 31 . 12 . 1985, p. 8 . (6) OJ No L 142, 1 . 6 . 1983, p . 1 . 0 OJ No L 187, 12. 7 . 1983, p . 29 . No L 41 /6 Official Journal of the European Communities 18 . 2. 86 ANNEX Notice of invitation to tender (*) Description of the lot A B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3. Country of destination China 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 250 tonnes 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9. Specific characteristics  10. Packaging 0 11 . Supplementary markings on the packaging 'CHINA 2647 / ACTION OF THE WORLD FOOD PROGRAMME / XINGANG' SHANGAI' 12. Shipment period Before 30 April 1986 13. Closing date for the submission of tenders 10 March 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 May 1986 7 April 1986 15. Miscellaneous 0 0 18 . 2. 86 Official Journal of the European Communities No L 41 /7 Description of the lot C 1 . Programme : 1984 (a) legal basis Council Regulation (EEC) No 1278/84 (b) purpose Commission Decision of 25 October 1984 2. Recipient i Uganda3 . Country of destination 4. Stage and place of delivery Free at destination Kampala via Mombasa 5. Representative of the recipient Embassy of the Republic of Uganda, Ave. de Tervueren 317, Bruxelles 5a. Adressee : Uganda Dairy Corporation, 49/55 Fifth St., Kampala  Telex 61209 6. Total quantity 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9. Specific characteristics  10. Packaging 5 kg 1 1 . Supplementary markings on the packaging 'NOT FOR RETAIL SALE' 12. Shipment period Before 30 April 1986 13 . Closing date for the submission of tenders 10 March 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 15 May 1986 (b) closing date for the submission of tenders 7 April 1986 1 5 . Miscellaneous 0 No L 41 /8 Official Journal of the European Communities 18 . 2. 86 Notes : ' (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping documents. (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. (*) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified tech ­ nical personnel and that the area of production of raw milk had not registrered foot-and-mouth disease nor any other notifiable infections/contagious disease during the 90 days prior to the processing.